Citation Nr: 0431027	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-00 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  

This appeal arises from a April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for PTSD 
and assigned a 50 percent evaluation.  


FINDINGS OF FACT

1.  The veteran suffers from two psychiatric disorders, non-
service connected bipolar disorder and his service-connected 
PTSD.  

2.  The veteran's psychiatric disorders cause symptoms of 
such severity they have resulted in total occupational 
impairment since 1997.  

3.  Competent medical professionals have stated it was 
difficult or impossible to differentiate between the 
disability caused by the veteran's non-service connected 
bipolar disorder and his service-connected PTSD.  

4.  The veteran's service-connected PTSD plays a significant 
role in his inability to maintain employment and aggravates 
his non-service connected bipolar disorder.  


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for PTSD.  The 
VA General Counsel has addressed the applicability of the 
notice requirements in such cases.  If, in response to notice 
of its decision on a claim for which VA has already given the 
38 U.S.C.A. § 5103(a) (West 2002) notice, VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. 
§ 7105(d) (West 2002) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGPREC 8-2003.  

In this instance the RO did not provide the veteran notice of 
38 U.S.C.A. § 5103(a) in conjunction with his claim for 
service connection for PTSD.  The RO did in June 2002 notify 
the veteran of the provisions of 38 C.F.R. § 5103(a) after 
service connection was granted for PTSD in June 2002.  As 
this decision grants the benefits sought the Board of 
Veterans' Appeals (Board) has concluded any further notice 
required by VCAA would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2004).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  The veteran contends he has 
been unable to work since 1997 due to the severity of his 
psychiatric symptoms.  The medical records reveal diagnoses 
of both non-service connected bipolar disorder (variously 
diagnosed as schizoaffective disorder) and service-connected 
PTSD.  The evidence clearly demonstrates the veteran is 
unable to work due to his psychiatric symptoms.  The pivotal 
question raised is not whether the veteran is unable to work, 
but whether his inability to work is due to his service-
connected PTSD rather than his non-service connected bipolar 
disorder.  

The RO in the April 2001 rating decision granted service 
connection and assigned a 50 percent rating on the basis that 
the veteran's PTSD resulted in only moderate social and 
industrial impairment and his unemployability was due 
primarily to his bipolar disorder.  The question raised in 
this instance is whether the symptoms of the bipolar disorder 
can be differentiated from his symptoms of PTSD.  There are 
three medical opinions in the claims folder which address 
this question.  The VA examination reports from June 1997, 
March 2001 and January 2004 include opinions addressing this 
question.  

In June 1997 a VA psychiatrist evaluated the veteran, 
diagnosed PTSD and bipolar disorder, and assigned a Global 
Assessment of Functioning Score (GAF) of 40.  The VA 
psychiatrist based the GAF on the veteran's inability to deal 
with social situations and the interference of his symptoms 
with all areas of his life.  He wrote the following comment.  

This is a complicated case and part of 
the problem here is that there are two 
clear diagnoses which previously have 
been clouded by the fact that the state 
hospital only diagnosed him mainly 
depressive disorder, and we have only 
been following him for that.  
Nonetheless, all of the symptoms required 
for diagnosis of PTSD are present in this 
man, and by history there is every 
indication that it has significantly 
aggravated his bipolar disorder and his 
ability to maintain gainful employment.  
It is impossible to completely sort out 
what percentage of his illness is more 
genetic bipolar disorder and the PTSD.  
However, it is my opinion that this man's 
PTSD has remained active and severe 
through the present time.  

The veteran was afforded a VA evaluation by a psychologist in 
March 2001.  The diagnoses included Schizoaffective disorder 
and PTSD.  A GAF of 40 was assigned.  On Axis IV the 
psychologist noted the veteran was unemployed and socially 
isolated due to his Schizoaffective disorder and PTSD.  He 
wrote the following:

It is difficult or impossible to estimate 
the relative contribution of the two 
disorders to vocational disability since 
each exacerbates the other.  Overall his 
PTSD symptoms appear to be mild to 
moderate with a more severe effect of the 
schizoaffective disorder, his PTSD might 
generate a GAF of about 50-60.  

Most recently a VA evaluation was performed in January 2004.  
The VA examiner noted in his examination report that the 
veteran was unable to work due to both his bipolar disorder 
and PTSD.  The bipolar disorder was more disabling, 
especially when he suffered manic symptoms, which occurred 
more frequently if he did not maintain his mood stabilizing 
medications.  However, the VA examiner noted it was very 
difficult to separate the two, as when the veteran was manic 
he suffered delusions which resembled flashbacks from 
Vietnam.  The diagnoses included mild to moderate PTSD and 
moderate to severe bipolar affective disorder.  A GAF of 55 
was assigned based on difficulty in occupational functioning 
with inability to work.  The VA examiner offered the 
following comments:

This is a complicated psychiatric 
history.  The veteran suffers both 
bipolar affective disorder, with reported 
history of several severe manic episodes 
and PTSD from excursions into possible 
fire where he feared he would be killed, 
though he was not assigned to a combat 
duty station.  His delusions which were 
experienced during a manic state revolved 
around reliving Vietnam experiences even 
to the point of planning to blow himself 
up...He is unable to obtain employment, he 
is disabled due to bipolar disorder as 
the primary culprit, with mild to 
moderate contributions from PTSD.  

The Board has concluded the evidence demonstrates the veteran 
is totally occupationally impaired with severe social 
impairment.  The Schedule for Rating Disabilities provides a 
100 percent rating when there is total occupational 
impairment due to symptoms of PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9440 (2004).  The impairment of occupational 
functioning has been attributed to both his non-service 
connected bipolar disorder and to his service-connected PTSD.  
All of the VA examiners have stated it is difficult and some 
noted it was impossible to differentiate between the 
impairment caused by the non-service connected disorder and 
his service-connected PTSD.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2004), provides that when a 
reasonable doubt arises regarding the degree of disability 
such doubt should be resolved in favor of the claimant.  
Resolving all doubt in favor of the veteran the Board has 
concluded a 100 percent rating for PTSD is warranted.  

In the April 2001 rating decision the RO assigned an 
effective date of June 2, 1997 for the grant of service 
connection for PTSD.  The evidence in the claims folder 
demonstrates the veteran has been unemployed since 1997, 
which encompasses the entire rating period.  The Board has 
concluded there is no basis for assigning a staged rating in 
this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

An initial 100 percent rating for PTSD is granted, subject to 
regulations governing the award of monetary benefits.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



